DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/10/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement being considered by the examiner.

Response to amendment
4. 	Claims 1, 2, 4-9, 14, 16 are pending. 
	Claims 1, 4-9, 14 and 16 have been amended. 
	Claims 3, 10-13 and 15 have been canceled.
The 35 U. S. C. § 112 (b) rejection associated with invoking 112(f) with respect to claims 5, 14- 16 is hereby withdrawn in light of the claims amendment presented on 06/28/2021.
The 35 U. S. C. § 112 (b) rejection associated with insufficient antecedent basis with respect to claims 4,12 and 13  is hereby withdrawn in light of the claims amendment presented on 06/28/2021.
Response to Arguments
5.	Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive. Applicant argues Sauerwein fails to teach the amended “fault severity” feature in Sauerwein teaches transmitting contextual information representing an alert or alarm. The alarm indicates deteriorate condition or non-ideal condition that helps to take an appropriate action based on the alarm as disclosed in paragraph [0098]. Therefore, Sauerwein teaches the amended features of claims 1 and 9. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1, 2, 4-7, 9, 14 and 16 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Sauerwein, JR. (US 2019/0102732 hereinafter referred to as Sauerwein).

 Regarding claim 1,
Sauerwein teaches:
“A state monitoring device comprising a processor: a memory having stored therein computer instructions, the instructions causing the processor acting as: a communication unit configured to perform a communication by using” (Sauerwein [0053] [0055], A monitoring node (state monitoring device) with a memory, a processor, and communication circuitry. The processor is executing instructions stored in the memory for performing the monitoring device’s functions).
“a first communication line for transmitting, to a server device, operating information of a target apparatus to be monitored, and” (Sauerwein [0043][0033], the monitoring node transmitting telemetry data (operating information) to a server over multiple communication networks such as a first communication network (first communication line), a second communication network, and third communication network. The telemetry data represent various conditions of goods (target apparatus) collected by tracking sensors).
“a second communication line for transmitting the operating information to the server device via a wireless communication provided by a mobile object when the first communication line is not communicable” (Sauerwein [0047][0081][0007][0057], a second communication network (second communication line) for transmitting  the telemetry data to the server via edge devices or gateway nodes (mobile object) when the first communication network  first communication network fails (not communicable) to transmit the telemetry data. The edge device or gateway support Near field communication (NFC), and Bluetooth (wireless communication) connection with the monitoring node. The edge devices or gateway nodes are intermediate computing nodes. Furthermore, the monitoring node is configured for wireless communication for transmitting signals).
 “wherein the operating information includes operating state information of the target apparatus and fault information indicating fault severity of the target apparatus, and,” (Sauerwein [0050[0048] [0098], the telemetry data divided into a first portion that contains contextual information which represents alerts or alarms to be raised (fault information of the target apparatus), and a second portion that contains captured images. Images represent commodities conditions in freight environment (operating state information of the target apparatus). The alarm indicates deteriorate condition or non-ideal condition in order to take appropriate action based on the alarm). 
-4-Customer No. 133,959 Attorney Docket No. 12447.0170-00000 “when performing a communication by using the second communication line, the communication unit measures communication quality in the second communication line, and selects the operating state information or the fault information to be transmitted based on a measurement result and the fault severity indicated by the fault information” (Sauerwein [0050][0095][0098], transmitting the first portion of the telemetry data when the second communication network does not have high bandwidth or network throughput (measure communication quality) to transmit the entire telemetry data. Additionally, when the network connection quality does not permit to transmit the telemetry data, only portion of the data packets that require action is transmitted. The Contextual information of the telemetry data require an action or trigger to be initiated. The alarm indicates deteriorate condition or non-ideal condition in order to take appropriate action based on the alarm).). 

Regarding claim 2 Sauerwein teaches all the limitations of claim 1.
Sauerwein teaches:
“wherein, when detecting that the first communication line is not communicable, the communication unit requests the mobile object for connection to the wireless communication” (Sauerwein [0047], the monitoring node  or anyone of the edge devices are searching the second communication network to establish a connection when the first communication network fails. As discussed above in claim 1, the monitoring node and the edge devices are configured for wireless communication).

Regarding claim 4, Sauerwein teaches all the limitations of claim 1.
Sauerwein teaches:
“wherein the communication quality includes at least one of communication quality between the state monitoring device and the mobile object, and communication quality between the mobile object and the server device” (Sauerwein [0048], the networks connection quality represents network related parameters such as network throughput, network availability, and bandwidth availability of the second communication network established between the edge device and the server).

Regarding claims 5, 14, and 16, Sauerwein teaches all the limitations of claims 1, 2, 3 and 4.
Sauerwein teaches:
“wherein a plurality of the mobile objects are present, and the instructions cause the processor to further act as” (Sauerwein [0043] [0007], multiple gateway nodes or edge devices (mobile objects) present for communication with the server. The gateway nodes or edge devices are intermediate computing nodes).
“ an operating information selection unit configured to measure communication quality of each of a plurality of the mobile objects, and select, based on measured communication quality, one or more mobile objects to request for transmission of the operating information and a content of the operating information to be transmitted to each of the one or more mobile (Sauerwein [0081][0082][0033], the monitoring node identify a gateway node or edge device from amongst multiple gateway nodes and edge devices for data transmission. The identification of the gateway or edge device is based on availability of network such as high throughput and high speed data transmission (measured communication quality) available at the edge de vice or the gateway node. The monitoring node transmits the telemetry data to the identified edge device or gateways node. The telemetry data represents various data (content) about goods or commodities collected by the sensors).

Regarding claim 6,
Sauerwein teaches:
“A state monitoring system comprising” (Sauerwein [0052], a globally networked system connected with variety of monitoring nodes, a server and plurality of edge devices or gateway nodes).
“the state monitoring device according to claim 1” (Sauerwein discloses monitoring node (state monitoring device) including processor and memory as addressed in claim 1 above).
“a mobile object that connects a wireless communication by moving to a position where the  wireless communication with the state monitoring device is possible, when operating information of a target apparatus to be monitored by the state monitoring device is not transmittable via a first communication line; and” (Sauerwein [0047][0081][0033], an edge device or gateway device (mobile object)  searching  for new (moving to a position)  alternate second communication network  for transmitting  telemetry data (operating information)  transmission from  monitoring node when a first communication network (first communication line) fails.  The edge device or gateway support Near field communication (NFC) and Bluetooth (wireless communication) connection with the monitoring node. The telemetry data represent various conditions of goods (target apparatus) collected by tracking sensors).
“a server device that receives the operating information between a local device and the state monitoring device via a second communication line using the wireless communication” (Sauerwein [0047][0013][0081], a server for receiving the telemetry data (operating information) via the second communication network (second communication line) when the first communication network fails.  The telemetry data represent conditions of goods monitored or tracked by monitoring nodes its sensors, RFID tags or monitoring device located  (local device) nearby with the goods). The edge device or gateway support Near field communication (NFC) and Bluetooth (wireless communication) connection with the monitoring node).

Regarding claim 7, Sauerwein teaches all the limitations of claim 6.
Sauerwein teaches:
“wherein, when operating information of the target apparatus to be monitored by the state monitoring device is not transmittable via a first communication line, the mobile object transmits the operating information by moving to a position being communicable with the server device”(Sauerwein [0047], the edge device or the gateway node searching for new alternative communication network to transmit the telemetry data from the monitoring node to the server when the first or default communication network fails to transmit the telemetry data).
Examiner note: as discussed above, the second communication network is available for communication for transmitting to the server while the first network is unavailable. 

Regarding claim 9,
 Sauerwein teaches:
“A state monitoring method comprising performing a communication by using a first communication line for transmitting, to a server device, operating information of a target apparatus to be monitored which includes operating state information of the target apparatus and fault information indicating fault severity of the target apparatus  and “(Sauerwein [0043] [0033] [0050[0048][0098],, the monitoring node transmitting telemetry data (operating information) to a server over multiple communication network such as first communication network (first communication line), second communication network, and third communication network. The telemetry data represent various conditions of goods (target apparatus) collected by tracking sensors. The telemetry data divided into a first portion that contains contextual information which represents alerts or alarms to be raised (fault information of the target apparatus), and a second portion that contains captured images. Images represent commodities conditions in freight environment (operating state information of the target apparatus). The alarm indicates deteriorate condition or non-ideal condition in order to take appropriate action based on the alarm). 
“a second communication line for transmitting the operating information to the server device via a wireless communication provided by a mobile object when the first communication line is not communicable and” (Sauerwein [0047] [0081] [0007] [0057], a second communication network (second communication line) for transmitting telemetry data to the server via edge devices or gateway nodes (mobile object), when the first the first communication network fails to transmit the telemetry data. The edge device or gateway support Near field communication (NFC), and Bluetooth (wireless communication) connection with the monitoring node. The edge devices or gateway nodes are intermediate computing nodes. Furthermore, the monitoring node is configured for wireless communication for transmitting signals).
-4-Customer No. 133,959 Attorney Docket No. 12447.0170-00000 “when performing a communication by using the second communication line, measuring communication quality in the second communication line, and selecting the operating state information or the fault information to be transmitted based on a measurement result and the fault severity indicated by the fault information” (Sauerwein [0050][0095][0098], transmitting the first portion of the telemetry data when the second communication network does not have high bandwidth or network throughput (measure communication quality) to transmit the entire telemetry data. Additionally, when the network connection quality does not permit to transmit the telemetry data, only portion of the data packets that require action is transmitted. The Contextual information of the telemetry data require an action or trigger to be initiated. The alarm indicates deteriorate condition or non-ideal condition in order to take appropriate action based on the alarm).). 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein, JR. (US 2019/0102732 hereinafter referred to as Sauerwein) in view of Nagata (US 2015/0099534 hereinafter referred to as Nagata).

Regarding claim 8, Sauerwein teaches all the limitations of claim 1.
Sauerwein does not explicitly teach:
“wherein, when a plurality of the mobile objects are directly communicable with one another, and a communication with the state monitoring device in the first communication line is not possible from the server device,”
“a communication is performed in a second communication line using -6-Customer No. 133,959 Attorney Docket No. 12447.0170-00000 a first mobile object that receives the operating information from the state monitoring device via a wireless communication, and a second mobile object that receives, via the direct communication, the operating information received by a first mobile object, and transmits the received operating information to the server device via the wireless communication.”
Nagata teaches:
Nagata [0036] [0037], plurality of wireless communication nodes each of them are capable for transmitting and/or receiving data from each other in ad-hoc communication (directly communicable) network, in which the devices also communicating with managing terminal. Furthermore, the ad-hoc network is serving the wireless communication devices and the managing device that excludes the server.
 “a communication is performed in a second communication line using -6-Customer No. 133,959 Attorney Docket No. 12447.0170-00000 a first mobile object that receives the operating information from the state monitoring device via a wireless communication, and a second mobile object that receives, via the direct communication, the operating information received by a first mobile object, and transmits the received operating information to the server device via the wireless communication.” (Nagata [0036][0038][0037], the wireless communication devices  communicating each other for transmitting and/or receiving data from each other in the ad-hoc network. the collected data from the wireless communication devices will be transmitted to its intended destination via wired  or wireless network. the data can be a data collected from various infrastructure facilities). 
Both Sauerwein and Ngata teach collecting and transmitting data via wireless communication. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Sauerwein to include an ad-hoc communication network between plurality of network nodes as disclosed by Ngata, such inclusion is useful establish an equal roles for the network nodes in communication with each other (Nagata [0036]).

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.N.M/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454